The Honorable Dolph Briscoe                           Opinion No.        H-87
Governor of Texas
State Capitol                                         Re:    Holidays     for State employees
Austin, Texas 78711

Dear   Governor    Briscoe:

   Your letter     of July 17. 1973,   states     as follows:

               “The Sixty-third  Legislature       enacted      Senate
        Bill    60 which provides that:

                       8 . . . The first day of January,
                  the 19th day of January, the third
                  Monday in February,       the second day
                  of March,    the Zlst day of April,    the
                  last Monday in May. the fourth day
                  of July, the 27th day of August,      the
                  first Monday in September,       the set-
                  ond Monday in October,       the fourth
                  Monday in October,      the fourth Thurs-
                  day in November,      and the 25th day of
                  December,      of each year, and every
                  day on which an election is held through-
                  out the State, are declared legal holidays,
                  on which all the public offices of the
                  state may be closed . . . . ’

            “Thus legislation  eliminated the third day.of June
        as a legal holiday’and added the 27th day of August.

             “Senate Bill 1 (the general appropriations  act for
        the 1973 fiscal year), Acts of the Sixty-second    Legis-
        lature,   Third Called Session,  stipulates in Section 6c
        of Article V:




                                       p.   395
The Honorable   Dolph Briscoe.    page 2    (H-87)




                     ‘Holidays for State employees
                including hourly wage workers for
                each year covered by this Act shall
                be only those specified as follows:
                The first day of January, the 19th
                day of January, the third Monday
                in February,    the second day in
                March,    the 21st day of April,   the
                last Monday in May, the third day
                of June, the fourth day of July, the
                first Monday in September,       the sec-
                ond Monday in October,       the fourth
                Monday of October,      the fourth Thurs-
                day in November,      and the 25th day of
                December     . . . .I

           “In addition House Bill 139 (the general     appropriations
       act for the 1974-1975 fiscal years) specifies     the same holi-
       days for state employees    as Senate Bill 1.

            “Because of the numerous inquiries from State agencies
       regarding holidays,  I am requesting your opinion of the
       following:

                     “(1) Is August 27, 1973, a holiday
                for state employees whereby state
                offices shall be closed?

                    “(2) Will the 27th day of August be
                a holiday for state employees  during the
                1974-1975 fiscal years?

                     “(3) Will the third day of June be a
                holiday for State employees   during the
                1974-1975 fiscal years?”

    It is apparent that there is a conflict between these two statutes in that in
Senate Bill 60. August 27th is made a State holiday and June 3rd is not; whereas
in Senate Bill 1, June 3rd is specified as a holiday and August 27th is not.

    Senate Bill 60 was passed as an amendment to Article 4591, Revised Civil
Statutes of Texas.  which, prior to this amendment, set forth the same State

                                     p.   396
The Honorable   Dolph Briscoe,    page 3 (H-87)




holidays as those specified in Senate Bill 1, the General Appropriations   Act
for 1973, and House Bill 139, the General   Appropriations  Act for fiscal
years 1974-1975.

    The answers to your inquiries are controlled by the general principles   of
law which were set forth in Attorney General Opinion No. M-1199,    an opinion
on the validity of riders to a general appropriations act. This opinion states
as follows:

            “An appropriation   bill may detail, limit or
       restrict the use of funds therein appropriated     or
       otherwise insure that the appropriated    money will
       be spent for the purpose intended.     Moore V. Shep-
       pard, 144 Tex. 537, 192 S. W. 2d 559 (1946); Linden
       V. Finley,   92 Tex. 451, 49 S. W. 578 (1899); Attorney
       General’s   Opinions O-445 (1939); V-1253 (1951); V-1254
       (1951); 2959 (1935); V-1196 (1951).

            ” A rider attached to the general appropriation
       pill Cannot repeal,   modify or amend an existing general
       law.   State v. Steele,  57 Tex. 203 (1882); Linden V.
       w,        supra; Moore v. Sheppard,    sup.ra; Attorney
       Generaks    Opinions 1745 (1917); 2787 (1929); 2965 (1935);
       2970 (1935); O-445 (1939); O-1837 (1940); O-2573 (1940);
       O-5329 (1943); V-412 (1947); V-894 (1949); V-1196 (1951);
       V-1254 (1951); M-1141 (1972).

            “If a bill does more than set aside a sum of money,
       provide the means of its distribution,      and to whom it shall
       be distributed,    then it is a general law.   Attorney General’s
       Opinions 2965 (1935); V-1254 (1951); Moore V. Sheppard,
       supra.    The distinction between’s    general appropriation
       bill and general legislation    has been recognized      in this State
       in the simple fact that the former merely’sets         apar,t sums of
       money for specific objectives      and uses while the latter does
       more than merely appropriate        and limit the use of funds.
       General legislation    constitutes  a separate subject and-cannot
       be included within a general appropriation       bill.    Moore v.
       Sheppard,    supra; Attorney General’s      Opinions 2965 (1935);
       V-1254 (1951); V-1253 (1951); WW-294       (1957); WW-310 (1957);
       M-280A    (1968). ”



                                    p.   397
The Honorable   Dolph Briscoe,   page 4     (H-87)




     These principles   lead us to the conclusion that Senate Bill 60, as it amends
Article 4591, is the general statute on the subject of holidays for State employees.
It must prevail over the provisions    of the riders in the General Appropriations
Act.   Accordingly,   the answer to your first question is that August 27, 1973,
will be a legal holiday for State employees     whereby State offices shall be closed.

     The answer to your second question involves the same principles     of law.
Senate Bill 60 is the last passed general statute and unless it is amended by
a general statute prior to August 27, 1974. or August 27, 1975, these two days
will be holidays for State employees  regardless  of any conflicting provision in
a rider to an appropriation  bill.

     The answer to your third question is also controlled by these principles.
It is plain that Senate Bill 60 had the effect of deleting June 3rd as a holdiay
from those previously     listed in Article 4591, V. T. C. S. This Bill is the last
passed general statute on the subject of legal holidays for State emRloyees
and accordingly    neither June 3rd. 1974, nor June 3rd. 1975, will be a State
holiday unless Article 4591 is again amended by general statute effective prior
to one or both of these dates.

                           SUMMARY

           1. August 27, 1973, is a holiday for State employees
        whereby state offices shall be closed.

           2. The 27th day of August will be a holiday         for State
        employees in the 1974-1975 fiscal years.

           3. The 3rd day of June will not be a holiday         for State
        employees during the 1974-1975 fiscal years.




                                          Attorney   General   of Texas




                                    p.   398
The Honorable   Dolph Briscoe,   page 5 (H-87)




APPROVED:




                                          -




Opinion Committee




                                 P- 399